223 F.2d 265
55-1 USTC  P 9420
BUHL LAND COMPANY, Appellant,v.Thomas G. KAVANAGH, Administrator of Estate of GilesKavanagh, Deceased, Collector of Internal Revenueat Detroit, Michigan, Appellee.
No. 12341.
United States Court of Appeals Sixth Circuit.
April 27, 1955.

Wurzer, Higgins & Starrs, Detroit, Mich., for appellant.
H. Brian Holland, Karl Schmeidler, Washington, D.C., Fred W. Kaess, John L. Owen, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal is from the district court's judgment in appellant's suit for refund of income taxes alleged to have been erroneously assessed and collected for the years 1939 to 1943, inclusive.


2
Appellant is an accrual basis taxpayer.  At issue are: (1) appellant's right as lessor to accrue unpaid rentals for the balance of a ten-year lease after a Conservator-Receiver appointed for the lessee national bank had repudiated the lease and appellant had re-entered the premises; (2) appellant's right as depositor to accrue interest on its impounded deposit in a national bank in the years 1933 to 1940, when it was unknown whether any interest would be paid; and (3) whether or not appellant's claim for refund of 1939 income taxes and interest was filed within the time permitted by the statute.  Other questions, including a claimed bad debt deduction for 1939 and the right to net operating loss carryovers in 1940 and 1941, depend upon decision of the basic issues stated.


3
The district court concluded that the appellant could not accrue the above-described rental and interest income, and that appellant's refund claim for 1939 was barred by the statute of limitations.  Judge Koscinski's discussion of the issues, accompanying his complete findings of fact and conclusions of law, is thorough, clear, and correctly reasoned.


4
For the reasons therein stated, it is ordered that the judgment of the district court, 131 F.Supp. 136, be and it hereby is affirmed.